Citation Nr: 0721661	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-23 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.

2.  Entitlement to service connection for a right hand 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 through 
January 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claims for service 
connection for a left leg disorder and a right hand disorder.  
The Regional Office (RO) received a notice of disagreement in 
October 2003, and a statement of the case (SOC) was issued in 
May 2004.  A substantive appeal was received in June 2004.

REMAND

The veteran is seeking service connection for a left leg 
disorder and for a right hand disorder.  Most of the 
veteran's service medical records (SMRs) are unavailable as 
they were apparently destroyed in the 1973 National Personnel 
Record Center (NPRC) fire in St. Louis, Missouri.  Under such 
circumstances, VA has a heightened obligation to explain its 
findings and conclusions and to carefully consider the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

The Board notes that the veteran is already service-connected 
for post-traumatic stress disorder.  Service connection was 
granted, in part, based on evidence of the veteran's 
participation in combat operations.  Thus, although the 
veteran's SMRs are unavailable, in its determination of the 
credibility of the veteran's account of how his injuries 
occurred, VA can consider whether his description is 
consistent with combat service.  However, there still must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board also notes that the law requires that VA afford the 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  Given the missing SMRs, the fact that 
the claims file contains no detailed explanation as to how 
the veteran's injuries occurred, and the lack, in the current 
medical records, of examination for the specific symptoms of 
which the veteran complains, the Board concludes that a new 
examination would be useful in resolving the veteran's 
claims.

The veteran is hereby advised that, when an examination is 
scheduled, a failure to report to the scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran.  The 
required notice letter to the veteran 
should include a statement as to the 
information and evidence necessary to 
substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be 
provided by the claimant and which 
portion, if any, the VA will attempt to 
obtain on behalf of the veteran.  The 
letter should also advise the veteran 
to submit any relevant evidence which 
he may possess.

In particular, the notice should 
include a list of alternative documents 
that might substitute for SMRs, 
including VA military files, statements 
from service medical personnel, 
"buddy" certificates or affidavits, 
letters written during service, and 
photographs taken during service.  The 
veteran must also be advised that he 
can submit photocopies of any SMRs 
which may be in his possession.

The veteran should be informed that 
evidence of continuous treatment after 
service or of a diagnosis of arthritis 
within one year after discharge may 
help establish the benefits he seeks.

The notice should include an 
explanation as to the information or 
evidence needed to determine a 
disability rating and effective date 
for the claims.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 
473 (2006).  

All notice described above should be 
issued prior to issuance of a 
supplemental statement of the case.

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant VA treatment records which are 
not yet of record.

3.  The veteran should be afforded the 
opportunity to identify or submit any 
additional relevant evidence, including 
private treatment records, which are not 
yet of record.  

4.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to the VA examiner(s).  
Pertinent documents therein, including 
the available SMRs, the veteran's May 
2003 statement about his injuries, and 
the private medical records, should be 
reviewed by appropriate VA examiner(s).  
The veteran should then be accorded 
appropriate VA examinations.  The 
examiner(s) should do the following:

(i)  The examiner should obtain a 
detailed description from the veteran as 
to how he believes he injured his (a) 
left leg and (b) right hand and when and 
where the veteran was treated for these 
injuries, and any subsequent injuries of 
treatment in later years.

(ii)  (a)  The appropriate examiner(s) 
should determine the diagnosis which may 
be assigned for each current left leg 
disorder.  The examiner should evaluate 
the veteran's left leg disorder for 
symptoms and etiology of lower leg pain 
and arthritis.  (b)  Next, the examiner 
should offer an opinion as to the 
medical probability, i.e., whether it is 
"more likely than not" (meaning 
likelihood greater than 50 percent), "at 
least as likely as not" (meaning a 
likelihood of at least 50 percent), or 
"less likely than not" (meaning that 
there is a less than 50 percent 
likelihood), that the veteran has a 
current left leg disorder which is 
etiologically related to his service.  
The examiner should provide a complete 
rationale for any opinion provided.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  

(iii)  (a)  The appropriate examiner(s) 
should determine the diagnosis which may 
be assigned for each current right hand 
disorder.  The examiner should evaluate 
the veteran's right hand disorder for 
symptoms and etiology of loss of 
feeling.  (b)  Next, the examiner should 
offer an opinion as to the medical 
probability, i.e., whether it is "more 
likely than not," "at least as likely as 
not," or "less likely than not," that 
the veteran has a current right hand 
disorder which is etiologically related 
to his service.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After completing the above action 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

